914 F.2d 1491Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gerald Davis FULLER, Petitioner-Appellant,v.WARDEN, MARYLAND PENITENTIARY, Respondent-Appellee.
No. 90-6089.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1990.Decided Oct. 3, 1990.Rehearing Denied Nov. 2, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (CA-84-4406-HAR)
Gerald Davis Fuller, appellant pro se.
Ronald Mark Levitan, Assistant Attorney General, Baltimore, Md., for appellee.
D.Md.
861 F.2d 263, APPEAL AFTER REMAND.
DISMISSED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
In Fuller v. Warden, No. 88-7577 (4th Cir.  Sept. 29, 1988) (unpublished), this Court remanded this case to ensure that the district court conducted a de novo review of the issues raised by Fuller's objections to the magistrate's recommendation.  On remand, the district court amended its order to reflect that its prior review included a review of the evidentiary hearing conducted by the magistrate.  Fuller appealed.


2
Upon review, we are not satisfied that the district court properly dismissed Fuller's 28 U.S.C. Sec. 2254 petition.  Accordingly, we dismiss the appeal on the reasoning of the district court.  Fuller v. Warden, Maryland Penitentiary, CA-84-4406-HAR (D.Md. June 7, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.